August 21, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
   IRADJ R. FARKOOSHI, INDIVIDUALLY, PARVAZ GROUP, INC., AND
                   PARS SHELL, INC., Appellants

NO. 14-13-00201-CV                           V.

    AFISCO INTEREST, LLC F/K/A AFISCO INDUSTRIES, INC., Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Afisco
Interest, LLC f/k/a Afisco Industries, Inc., signed December 4, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Iradj R. Farkooshi, Individually, Parvaz Group, Inc.,
and Pars Shell, Inc., jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.